Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an email from Colin Fowler, Reg. No. 74,379, on 07/07/2021.

The following claims have been amended as follows:

1.	(Currently Amended) A system comprising:
	a processing unit;
	an interface configured to communicate with a first user via a first client device and a second user via a second client device; and
	a memory unit having stored thereon instructions that when executed by the processing unit, cause the processing unit to, in response to receiving a social connection request from the first user for a social connection with the second user, wherein the social connection request when accepted establishes a connection between the first user and the second user:  
determine a first set of social interaction options for the social connection via a status level selection of a set of status levels, each status level including pre-set social configuration settings that are configured to be modified as part of the  wherein the pre-set social configuration settings that are configured to be modified as part of the social connection request are presented to the user in a muti-level menu wherein progressive levels are accessed via an edit command at higher levels and lower levels enable more specific control levels associated with the social interaction options, wherein each social interaction option enables or disables a social interaction associated with the social connection between the first user and the second user, wherein the first user is not a social connection of the second user, wherein the first set of social interaction options are to be included as part of the social connection request, and wherein the social interaction is a user interaction including active participation by the first user and the second user associated with the social connection after the social connection is made,
send the first set of social interaction options to a second client device of the second user as part of the social connection request, the first set of social interaction options being customizable by the second user within the social connection request, and
receive a response to the social connection request from the second user indicating an acceptance of the social connection request, the response further including a set of the social interaction options selected by the second user for the social connection with the first user.

2 - 5	(Canceled)

6.	(Previously Presented) The system of claim 1, wherein the new social connection request includes one or more requested social interaction options to be associated with the new social connection.

7.	(Original) The system of claim 1, wherein the request comprises a request to modify social interaction options associated with an existing social connection.



9.	(Original) The system of claim 8, wherein the interface is further configured to:
	send a first notification of acceptance to the first client device for electronic presentation to the first user; and
	send a second notification of the new social connection to the second client device for electronic presentation to the second user.

10.	(Canceled) 

11.	(Previously Presented) The system of claim 1, wherein the interface is further configured to: 
	send the status levels to the second client device for electronic presentation to the user; and
	receive a response from the second user indicating which status level, if any, the second user has selected for the social connection with the first user.

12.	(Currently Amended) A method comprising:
	receiving, by a host server and from a first user, a social connection request for a social connection between the first user and a second user of a plurality of users of a web-based social networking environment, wherein the first user is not a social connection of the second user, wherein the social connection request when accepted establishes a connection between the first user and the second user;
	processing, by the host server, the request to identify the first user and the second user; 
	determining, by the host server, a first set of social interaction options for the social connection via a status level selection of a set of status levels, each status level including pre-set social configuration settings that are configured to be modified as part of the social wherein the pre-set social configuration settings that are configured to be modified as part of the social connection request are presented to the user in a muti-level menu wherein progressive levels are accessed via an edit command at higher levels and lower levels enable more specific control levels associated with the social interaction options, wherein each social interaction option enables or disables a social interaction associated with the social connection between the first user and the second user, wherein the first set of social interaction options are to be included as part of the social connection request, and wherein the social interaction is a user interaction including active participation by the first user and the second user associated with the social connection after the social connection is made; and
sending the first set of social interaction options to a second client device of the second user as part of the social connection request, the first set of social interaction options being customizable by the second user within the social connection request.

13.	(Canceled)

14.	(Previously Presented) The method of claim 12, further comprising: 
	receiving, by the host server, a response from the second user indicating which social interaction options, if any, the second user has selected for the social connection with the first user.

15.	(Canceled) 

16.	(Previously Presented) The method of claim 12, wherein the new social connection request includes one or more requested social interaction options to be associated with the new social connection.

17.	(Previously Presented) The method of claim 12, further comprising: 
	automatically accepting, by the host server, the request on behalf of the second user if configured to do so by the one or more pre-set social configuration settings.


	sending a first notification of acceptance to a first client device for electronic presentation to the first user; and
	sending a second notification of the new connection to a second client device for electronic presentation to the second user.

19.	(Previously presented) The method of claim 12, wherein the request comprises a request to modify social interaction options associated with an existing social connection.

20.	(Previously Presented) The method of claim 12, further comprising:
	sending, by the host server, the status levels to the second client device for electronic presentation to the user; and
	receiving, by the host server, a response from the second user indicating which status level, if any, the second user has selected for the social connection with the first user.

21.	(Currently Amended) A method comprising:
	receiving, at a host server, a new social connection request initiated by a first user, the request indicating the intent of the first user to become socially connected with a second user, wherein the first user is not a social connection of the second user, wherein the social connection request when accepted establishes a connection between the first user and the second user;
	determining, by the host server, a first set of social interaction options for the social connection via a status level selection of a set of status levels, each status level including pre-set social configuration settings that are configured to be modified as part of the social connection request, wherein the pre-set social configuration settings that are configured to be modified as part of the social connection request are presented to the user in a muti-level menu wherein progressive levels are accessed via an edit command at higher levels and lower levels enable more specific control levels associated with the social interaction options, wherein each social interaction option enables or disables a social interaction associated with the social connection between the first user and the second user, wherein 
	sending, by the host server, the first set of social interaction options to a second client device as part of the new social connection request for electronic presentation to the second user, the first set of social interaction options being customizable by the second user within the new social connection request; and
	receiving, by the host server, a selection indicating which social interaction options, if any, the second user has selected for the social connection with the first user.

22.	(Original) The method of claim 21, wherein the selection indicates that the second user would like to block all social interactions with the first user.

23.	(Original) The method of claim 21, wherein the new social connection request includes a requested status level to be associated with the social connection.

24.	(Original) The method of claim 21, wherein the new social connection request includes one or more requested social interaction options to be associated with the new social connection.

25.	(Original) The method of claim 21, further comprising: 
	automatically accepting, by the host server, the request on behalf of the second user if configured to do so by the one or more pre-set social configuration settings.

26.	(Original) The method of claim 25, further comprising:
	sending a first notification of acceptance to the first client device for electronic presentation to the first user; and
	sending a second notification of the new connection to the second client device for electronic presentation to the second user.



28.	(Previously Presented) The method of claim 21, further comprising:
	sending, by the host server, the status levels to the second client device for electronic presentation to the user; and
	receiving, by the host server, a response from the second user indicating which status level, if any, the second user has selected for the social connection with the first user.

29.	(Currently Amended) A system comprising:
	a processing unit; and
	a memory unit having stored thereon instructions that when executed by the processing unit, cause the processing unit to execute the instructions including:
	, by host server, from a first user a social connection request for a social connection between the first user and a second user of a plurality of users of a web-based social networking environment, wherein the first user is not a social connection of the second user[[`]], wherein the social connection request when accepted establishes a connection between the first user and the second user;
	, by host server, the request to identify the first user and the second user;
	, by host server, a first set of social interaction options for the social connection via a status level selection of a set of status levels, each status level including pre-set social configuration settings that are configured to be modified as part of the social connection request, wherein the pre-set social configuration settings that are configured to be modified as part of the social connection request are presented to the user in a muti-level menu wherein progressive levels are accessed via an edit command at higher levels and lower levels enable more specific control levels associated with the social interaction options, wherein each social interaction option enables or disables an associated 
means for sending the first set of social interaction options to a second client device of the second user as part of the social connection request, the first set of social interaction options being customizable by the second user within the social connection request.

30.	(Currently Amended) The system of claim 29 further comprising:
	, by a host sever, a selection indicating which social interaction options, if any, the second user has selected for the social connection with the first user.

31.-34. (Canceled) 


Allowable Subject Matter
Claims 1, 6-9, 11, 12, 14 and 16-30 are allowed.


The following is an examiner’s statement of reasons for allowance:

In addition to applicant remarks filed 05/05/2021, the prior arts of record when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 1, 12, 21 and 29 when taken in the context of the claim as a whole.  Specifically, the combination a memory unit having stored thereon instructions that when executed by the processing unit, cause the processing unit to, in response to receiving a  wherein the pre-set social configuration settings that are configured to be modified as part of the social connection request are presented to the user in a muti-level menu wherein progressive levels are accessed via an edit command at higher levels and lower levels enable more specific control levels associated with the social interaction options, wherein each social interaction option enables or disables a social interaction associated with the social connection between the first user and the second user, wherein the first user is not a social connection of the second user, wherein the first set of social interaction options are to be included as part of the social connection request, and wherein the social interaction is a user interaction including active participation by the first user and the second user associated with the social connection after the social connection is made, send the first set of social interaction options to a second client device of the second user as part of the social connection request, the first set of social interaction options being customizable by the second user within the social connection request, and receive a response to the social connection request from the second user indicating an acceptance of the social connection request, the response further including a set of the social interaction options selected by the second user for the social connection with the first user.


In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claim 1 as a whole
Thus, other independent claims 12, 21 and 29 are allowed over the prior arts of the record.
Claims 6-9, 11, 14, 16-20, 22-28 and 30 are allowable for at least the reasons discussed above in association with their respective independent claims that they depend from and the remarks recited on 05/25/2021

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARMANAND D PATEL whose telephone number is (571)270-7283.  The examiner can normally be reached on Monday-Friday (IFP) 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Jennifer To can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/PARMANAND PATEL/
Examiner, Art Unit 2143

/JENNIFER N TO/Supervisory Patent Examiner, Art Unit 2143